439 F.2d 1197
UNITED STATES of America, Plaintiff-Appellant,v.Juanita PHILLIPS, a single woman, Defendant-Appellee, BillyJoe Green and Anita Elaine Green, his wife, Defendants.
No. 30419.
United States Court of Appeals, Fifth Circuit.
April 16, 1971.

John L. Briggs, U.S. Atty., William D. Ruckelshaus, Asst. Atty. Gen., Morton Hollander, daniel Joseph, Dept. of Justice, Washington, D.C., for appellant.
Juanita Phillips, pro se.
Before WISDOM, BELL, and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This appeal by the government is from an order denying a deficiency judgment in connection with the foreclosure of a real estate mortgage on properties sold to non-veterans under the Vendee Account Loan program by the Administrator of Veterans Affairs.  The controlling principles of law are set forth in United States v. Wells, 5 Cir., 1968, 403 F.2d 596.  The deficiency judgment here was denied on what the court termed as equitable considerations.  We are unable to find any basis in the record for any such consideration or for denying the deficiency judgment.  The judgment appealed from must be reversed with direction that judgment be entered for the United States.


2
Reversed with direction.